ce YT Dm BRB WH pO we

BSP PP NR NR DN te em ee ee oe oe ve
Se WS Be eH Seen a eG KRG PE eS

 

Case 3:19-cv-01327-JLS-MDD Document 2 Filed 07/24/19 PagelD.28 Page 1 of 9

FILED

 

 

 

 

 

 

10831 Quail Canyon Road
aun sou HER BETA Cal

 

 

theo.hanson@yahoo.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

JAKE NOCH, an individual, CASE NO.

Plaintiff, 3:2019-CV-01327 JLS-MDD
VS.

INDEPENDENT FILM DEVELOPMENT

CORP. (IFLM), a dissolved and defunct

Wyoming Corporation: and

THEO HANSON, in his Capacity as the

President and CEO of IFLM,
Defendants.

DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

Defendants, Theo Hanson, who resides in the Southern District of

 

California, and the INDEPENDENT FILM DEVELOPMENT CORP. (IFLM),
a dissolved and defunct Wyoming Corporation, for Answer to Plaintiff's
Complaint’, generally and specifically deny the allegations of said
Complaint. This case was removed to this Court on July 16, 2019, and the

plaintiff, his counsel, and the state court were served with notice of that

 

" Here referring to. the Complaint filed by Plaintiff in the First District
Court, County of Laramie, State of Wyoming, State Court Case No. 191-

 

CAR
—

Co Oo YD DR nH BR WH LO

mB NY YM NN NN NY Be ew ew eB ew ew ee Be in
-N AM fF DN YE SGie e& UA AAR DH 2S

 

Case 3:19-cv-01327-JLS-MDD Document 2 Filed 07/24/19 PagelD.29 Page 2 of 9

removal on July 22, 2019. Plaintiffs counsel has not yet entered an
appearance in this matter.

The defendants make specific answer and objection to that Complaint
as follows:
1. DENIED- Defendants deny that plaintiff is a shareholder holding in
excess of ten percent of the securities or a majority of the common stock.
Defendants lack knowledge or information sufficient to form a belief as to
the truth of the remaining allegations contained in Paragraph 1 of the
Complaint. Accordingly those allegations are denied.
2. DENIED — Defendants state that no response is required to
Paragraph 2 of the Complaint, as same sets forth conclusions of law and
allegations that are irrelevant and defamatory against each of the
defendants. To the extent a response is required, defendants deny those
allegations and request that they be stricken.
2: DENIED — Defendants state that no response is required to
Paragraph 3 of the Complaint, as same sets forth conclusions of law and
allegations that are irrelevant as to each of the defendants. Further,
defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegation that plaintiff “has invested in excess of $50,000 to

 
CSC Om YD DH wm B® WH LO

MB NY NY YN NNN B&B ew eB ew ew ee oe ee
eS AW nh eS ee he eH SG ee HRA BA wD BD eS

 

Case 3:19-cv-01327-JLS-MDD Document 2 Filed 07/24/19 PagelD.30 Page 3 of 9

acquire common stock” of the defendant corporation, |IFLM. To the
extent a response is required, defendants deny those allegations.

4. DENIED - Defendants lack knowledge or information sufficient to
respond to Paragraph 4 of the Complaint as the defendants do not know
whether plaintiff Noch is a shareholder or not. Accordingly this allegation
is denied.

5. DENIED - The implication that the defendant IFLM is an active
corporation is false, misleading and incomplete. Plaintiff neglects to
mention that IFLM is a dissolved and defunct Nevada corporation that was
simply redomiciled in Wyoming after it was declared to be defunct.

6. DENIED - Defendants state that no response is required to
Paragraph 6 of the Complaint, as same sets forth conclusions of law and
allegations that are irrelevant as to each of the defendants. To the extent
a response is required, defendants deny those allegations, including the
allegation that IFLM is (was) a “closed end management company”.

7. ADMIT

8. DENIED - Defendants state that no response is required to
Paragraph 8 of the Complaint, as same alleges amendments to corporate
documents that are inconsistent with allegations found herein, and sets

forth conclusions of law and allegations that are irrelevant as to each of the

 
CoCo me YD AH BR WH PB

MmNhY NY NN NH NH Be ee ee ee
“MATA A PB PhS BF OM OHM ah aA eR ob oC Ss

 

Case 3:19-cv-01327-JLS-MDD Document 2 Filed 07/24/19 PagelD.31 Page 4 of 9

defendants. To the extent a response is required, defendants deny those
allegations.

9. DENIED - Plaintiff's allegations in Paragraph 9 that relate to his
observations of various preferred stocks are inaccurate and confused. He
is mistaken.

10. DENIED — Plaintiff states no response is required to Paragraph 10 of
the Complaint, as same sets forth irrelevant musings and speculation of
plaintiff Noch that are not allegations of fact. To the extent a response is
required, the statements of plaintiff Noch are denied and should be
stricken.

11. DENIED -—In Paragraph 11 of the Complaint, plaintiff Noch again
expresses his concern and uninformed opinion. He does not set forth
allegations of fact. No response by defendants is required to Paragraph
11 as same sets forth nothing but fanciful and irrelevant musings and
speculation. To the extent a response is required, the unsolicited and
superfluous opinions of plaintiff Noch are denied and should be stricken.
12. DENIED — The allegations of plaintiff in Paragraph 12 relating to
voting blocks and shares have no factual basis. Plaintiff just made it up.

Accordingly, this allegation is unequivocally denied.

 
Co eo STD NH &F WH PPO ew

No. b bo bho ht bo NM i) i) — — —_— — — — _ — — ba,
ot A NM FF YH eE SCH wMeARAAA RHO HP OS

 

Case 3:19-cv-01327-JLS-MDD Document 2 Filed 07/24/19 PagelD.32 Page 5 of 9

13. DENIED — The statement by plaintiff in Paragraph 13 is not an
allegation of fact. His statement that defendant Hanson “harbored an
ulterior motive” is objected to as being vague and conclusionary. To the
extent a response is required, defendants deny those statements.

14. DENIED—-On June 3, 2019 defendant Hanson informed plaintiff

Noch and his attorneys that he (Hanson) had contracted to purchase Class
A and Class AA preferred stock and acquire “super voting rights” to the
exclusion of common shareholders. Plaintiff Noch did not even raise the
issue of “super voting rights” until June 18, 2019, well after Hanson had
already acquired those shares. Accordingly, the allegations of the plaintiff
in Paragraph 14 are false and misleading and must be denied.

15. DENIED - Defendants state that no response is required to
Paragraph 15 of the Complaint, as same sets forth conclusions of law and
allegations that are irrelevant and defamatory against each of the
defendants. To the extent a response is required, defendants deny those
allegations and request that they be stricken.

16. DENIED - Defendants state that no response is required to
Paragraph 16 of the Complaint, as same sets forth conclusions of law and

allegations that are irrelevant and defamatory against each of the

 
—

CoO YD DR HH KR WH bp

Mw NY NY NY YY NY NY NY NY Be eB ew ew ew DW en DW Ln CL
ost nM PF WN YEH SCH eI AARP AS

 

Case 3:19-cv-01327-JLS-MDD Document 2 Filed 07/24/19 PagelD.33 Page 6 of 9

defendants. To the extent a response is required, defendants deny those
allegations and request that they be stricken.

17. DENIED

18. DENIED

19. DENIED - The books and records referred to by plaintiff in Paragraph
19 of his complaint are all public documents readily available for inspection
by the plaintiff. IFLM is dissolved and defunct. The records that plaintiff
seeks either do not exist or they are readily available to the plaintiff.

20. DENIED - The books and records referred to by plaintiff in Paragraph
20 of his complaint are all public documents readily available for inspection
by the plaintiff. IFLM is dissolved and defunct. The content of any
archived records speaks for itself.

21. DENIED — The plaintiff's allegations referred to in Paragraph 21 refer
to a corporation that is defunct and dissolved. Plaintiff was explicitly told
that if and when the records of the defunct corporation are updated, the
appropriate notifications and disclosures would be made.

22. Defendant Hanson admits the receipt of a voluminous 64 page
document from Noch requesting a virtual plethora of obsolete records.
However, his request was premised upon the false notion that preferred

classes of stock do not exist and ignores the fact that IFLM is defunct and

 
So Oo STD NH BR WH HO Ke

~ N HY NY NY N BY NHN De ee ie ee ee ele
ot ANF WN SH SO we HI HAAR WH BS

 

Case 3:19-cv-01327-JLS-MDD Document 2 Filed 07/24/19 PagelD.34 Page 7 of 9

dissolved. Accordingly, plaintiff's Noch’s allegation at Paragraph 22 of his

complaint are irrelevant.

23. DENIED —In Paragraph 23 plaintiff Noch threatens “grievous

consequences if production of the requested documents is not

forthcoming.” Obviously, this is not an allegation of fact permitted by the

Federal Rules of Civil Procedure. It is irrelevant, offensive, and should be

stricken.

24. DENIED

25. DENIED —Plaintiff's counsel has filed a frivolous lawsuit with no legal

or factual substance. Plaintiff Noch and his attorney have shown no

entitlement to attorney fees. On the contrary, they should be sanctioned

pursuant to Rule 11 of the Federal Rules of Civil Procedure.
WHEREFORE, Defendants deny that Plaintiff is entitled to the relief

requested in the Complaint.

patep: _/"24° 4 Wha Dats

Theo Hanson, Defendant

 

DATED: | ZY: (4 Independent Film Development Corp.

py, Ubo YUbniset

Theo Hanson, President and CEO

 

 
So OS ST DW OH BR WH HO

cue oe ERNE BEE SERRE ER EHR

 

Case 3:19-cv-01327-JLS-MDD Document 2 Filed 07/24/19 PagelD.35 Page 8 of 9

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
Plaintiff has failed to state a cause of action upon which relief could
be granted.
SECOND AFFIRMATIVE DEFENSE
Defendants are not guilty of any negligence, wrongdoing,
carelessness, recklessness, or breach of duty as implicitly contended by
Plaintiff.
THIRD AFFIRMATIVE DEFENSE
Plaintiff has failed to mitigate his alleged damages.
FOURTH AFFIRMATIVE DEFENSE
The Plaintiff is not entitled to equitable or injunctive relief because the
plaintiff does not have “clean hands”. He who seeks equity must do
equity. Plaintiff's conduct demonstrates a bad faith and dishonest attempt
to swindle the defendants and innocent potential investors.
FIFTH AFFIRMATIVE DEFENSE
At all times relevant, Defendants complied with all applicable laws,

regulations and standards.

 
jek

Co Oo st DH WN BB W Pp

Se IRRRRBRRBBSERBS RRB E EB Ree

 

Case 3:19-cv-01327-JLS-MDD Document 2 Filed 07/24/19 PagelD.36 Page 9 of 9

SIXTH AFFIRMATIVE DEFENSE
The venue of this matter should be sustained in the U.S. District
Court for the Southern District of California or, alternatively, be transferred
or dismissed there on the basis of forum non conveniens.
WHEREFORE, Defendants demands judgment against Plaintiff,

dismissing the Complaint with prejudice, together with Defendants’

Theo Uns

Theo Hanson, Defendant

attorney’s fees and costs of suit.

 

CERTIFICATE OF SERVICE
|, Theo Hanson, certify that | filed the foregoing DEFENDANTS’ ANSWER
AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT and that |
gave notice by mail to the following:

Bruce S. Asay

Associated Legal Group LLC
1812 Pebrican Ave.
Cheyenne, WY 82001

Attorney for Plaintiff Jake Noch

Jake Noch, Plaintiff
1978 Gulf Shore Blvd. S.

Naples, FL 34102 Tao L| Pict

Theo Hanson

 
